DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  lines 11-12 contain the grammatical error “at least ones of the center main grooves” instead of “at least one of the center main grooves”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  line 4 contains the grammatical error “at least ones of” instead of “at least one of”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  lines 1-2 contains the grammatical error “each of the two the shoulder main grooves” instead of “each of the two shoulder main grooves”; line 5 contains the grammatical error “each of the a plurality of second long grove portions” instead of “each of the plurality of second long groove portions”; and lines 5-6 contain the grammatical error “each of the two the shoulder main groove” instead of “each of the two shoulder main grooves”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim does not contain a verb and therefore is not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (WO 2015/190206; machine translation relied upon) in view of Takashima (US Pat. No. D626,911).
Regarding claims 1 and 8-9, Honda teaches a pneumatic tire comprising two center main grooves 11 on a tire equator side and two shoulder main grooves 12 on a grounding end side of the tire as main grooves extending in a circumferential direction of the tire; a center land portion 30 between the two center main grooves; a mediate land portion between the center main groove and the shoulder main groove; and a shoulder land portion 60 between the shoulder main groove and the grounding end portion, wherein the center main groove extends in a zigzag manner by alternately arranging long first groove portions and short second groove portions that are inclined with respect to the circumferential direction of the tire, respectively, and bulging portions in a tire width direction are formed in the center land portion, each of the first groove portions of the center main groove is inclined such that a portion to be grounded later during rolling heads toward the grounding end side, and first lateral grooves 21 each extending in the tire width direction traverse the mediate land portion and the shoulder land portion and forms a notch 33 in a bulging portion in the center land portion (machine translation at 
Regarding claim 2, Honda teaches second lateral grooves 22 which traverse the shoulder land portion and end in a middle of the mediate land portion, and the first and second lateral grooves alternate in the circumferential direction (machine translation at page 2; figures 2 and 5).
Regarding claim 3, Honda teaches that the positions of the first lateral grooves are shifted in the circumferential direction at both sides of the equator (figure 2).
Regarding claim 4, Honda teaches that the shoulder main groove extends in a zigzag manner by alternately arranging long first groove portions and short second groove portions that are inclined with respect to the circumferential direction of the tire, respectively, each of the first groove portions of the shoulder main groove is inclined such that a portion to be grounded later during rolling heads toward the grounding end side (figure 2).
Regarding claim 5, Honda does not specifically disclose a circumferential sipe in the shoulder land portion. Takashima teaches a similarly configured tread pattern using a circumferential sipe which is inclined in the same direction as the long portion of the circumferential zigzag grooves (figures 1-2 and 8). It would have been obvious to one of ordinary skill in the art to use a circumferential sipe which is inclined in the same direction as the long portion of the circumferential grooves as taught by Takashima in the tire of Honda as a known configuration of a shoulder land portion in a similar tire with the 
Regarding claim 7, Honda does not specifically disclose that the plurality of second lateral grooves each traverse the mediate land portion and end in the center main groove. Takashima teaches that each of a plurality of lateral grooves traverse the mediate land portion and end in the center main groove (figure 8). It would have been obvious to one of ordinary skill in the art to use lateral grooves as taught by Takashima in the tire of Honda as a known configuration of lateral grooves in a similar tire with the predictable result of being a functional tire. It is noted that for such a configuration where all of the lateral grooves are the same, alternating lateral grooves are taken to be the claimed first and second lateral grooves, and the claim language does not exclude such a configuration.
Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (WO 2015/190206; machine translation relied upon) in view of Yamakawa (US Pub. No. 2010/0116392).
Regarding claims 1 and 8-9, Honda teaches a pneumatic tire comprising two center main grooves 11 on a tire equator side and two shoulder main grooves 12 on a grounding end side of the tire as main grooves extending in a circumferential direction of the tire; a center land portion 30 between the two center main grooves; a mediate land portion between the center main groove and the shoulder main groove; and a shoulder land portion 60 between the shoulder main groove and the grounding end portion, wherein the center main groove extends in a zigzag manner by alternately arranging long first groove portions and short second groove portions that are inclined with respect to the circumferential direction of the tire, respectively, and bulging portions in a tire width direction are formed in the center land portion, each of the first groove portions of the center main groove is inclined such that a portion to be grounded later during rolling heads toward the grounding end side, and first lateral grooves 21 each extending in the tire width direction traverse the mediate land portion and the shoulder land portion and forms a notch 33 in a bulging portion in the center land portion (machine translation at 
Regarding claim 2, Honda teaches second lateral grooves 22 which traverse the shoulder land portion and end in a middle of the mediate land portion, and the first and second lateral grooves alternate in the circumferential direction (machine translation at page 2; figures 2 and 5).
Regarding claim 3, Honda teaches that the positions of the first lateral grooves are shifted in the circumferential direction at both sides of the equator (figure 2).
Regarding claim 4, Honda teaches that the shoulder main groove extends in a zigzag manner by alternately arranging long first groove portions and short second groove portions that are inclined with respect to the circumferential direction of the tire, respectively, each of the first groove portions of the shoulder main groove is inclined such that a portion to be grounded later during rolling heads toward the grounding end side (figure 2).
Regarding claim 6, Honda (figure 2) and Yamakawa (figure 1) both teach that the plurality of second lateral grooves each end in a middle of the mediate land portion.
Regarding claim 10, Honda does not specifically disclose that the second lateral grooves are formed in a state of one curved line. Yamakawa teaches that the plurality of second lateral grooves are formed in a state of one curved line from the shoulder portion to the mediate land portion (figure 1). It would have been obvious to one of ordinary skill in the art to use curved second lateral grooves as taught by Yamakawa in the tire of Honda as a known configuration of second lateral grooves in a similar tire with the predictable result of being a functional tire.
Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Honda teaches that the bulge portion and the notch are located along the short portion of the main groove, whereas in the instant application the bulge portion and notch are located along the long portion of the groove. However, Honda teaches that the bulge portion is located in both the long and the short portion of the groove (as does the instant application). Further, the claim language only requires that the notch be located in the bulge portion, not that the notch is located along the long portion of the groove. Accordingly, Honda meets these amended limitations.
Applicant also argues that Honda and Takashima do not disclose the amended feature that each of the plurality of first lateral grooves is formed in a state of one curved line. However, as is set out above, Takashima does teach such a feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	August 12, 2021

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749